Citation Nr: 1501396	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  05-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran originally filed claims of entitlement to service connection for multiple psychiatric disorders, including an acquired psychiatric disorder, depression, and PTSD.  As such, the Board recharacterized the issue on appeal as indicated above to include these conditions, which would include all of these problems. 

This case was initially before the Board in January 2008, April 2011, and November 2011, wherein it was remanded for additional due process considerations and development.  In January 2008, the Board reopened the Veteran's previously denied claim of entitlement to service connection for PTSD, and remanded for additional development, namely in order to verify stressors.  In April 2011, the Board found that an additional remand was warranted in order to obtain a VA examination.  In November 2011, the Board remanded the Veteran's claim for an additional VA examination, in an effort to correct errors in the May 2011 VA examination.  

In August 2012, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2012 decision as to that issue.  The Court granted the JMR in a November 2013 Order.  The issue now returns to the Board for further consideration.  

The Veteran's electronic VA record (Virtual VA/VBMS) contains VA treatment records from Bay Pines VAMC for the period from October to December 2005. See also JMR, pp. 2-3.  These records were also submitted by the Veteran's attorney in November 2014, along with a November 2014 private psychological examination, with a waiver of AOJ consideration/review.  


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, PTSD is related to his military service, to include in-service sexual trauma/personal assault. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service Connection - Applicable Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). Id.  

As discussed below, the most competent and probative medical evidence of record does not support a "psychosis" diagnosis, or any of the other conditions noted under 38 C.F.R. § 3.384, during the course of this appeal.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

When the claimed stressor is not related to combat, as in this case, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

Additionally, if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5). 

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998). (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals. Id.  In addition, 38 C.F.R. § 3.304(f)(4) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor. Patton at 280.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He contends that he has PTSD secondary to a sexual assault and beating that occurred during active service.  Specifically, in his September 2005 "Description of Trauma," he states that in May 1970, while he was stationed in Okinawa, Japan, there was high racial tension.  One day, he walked into his barracks and was attacked by a group of Caucasian Marines.  They beat him, raped him, and knocked him unconscious.  When he regained consciousness, he grabbed a mop, broke it, and began attacking the men remaining in the barracks.  He also threatened to kill them, so they left.  The following day, the African American and Latino men were lined up and told that charges would be brought against them. At that time, he told 2 sergeants about the attack - K.M. and W.  He was told to go to his barracks and await Court Martial.  At his hearing, he admitted to the Judge that he had done the things he was accused of, and repeated that he had been attacked first.  The judge dismissed the charges against him.  However, charges were not brought against any of the Marines who attacked him.

Service personnel records were obtained and associated with the claims file.  The records included a Court Martial order relating to charges brought against the Veteran in May 1970.  The order stated that the Veteran had participated in a riot in May 1970 resulting in terror to the public by unlawfully assembling with about 15 Marines for the purpose of assaulting other Marines, and creating a general disturbance at Camp Hauge, Okinawa.  The Court Martial order reflects that Veteran was found not guilty of all charges.

Service treatment records indicate that the Veteran complained of a desire for suicide after being on legal hold since the May 1970 race riot.  Following an evaluation in August 1970, he was found to have little confidence or self-esteem; he was having maturation problems which were found to be unyielding to psychiatric care.  He was diagnosed with an immature personality disorder and found unsuitable for further military service.  The examining provider found that the Veteran was not mentally ill and would not benefit from counseling or disciplinary measures, providing highly probative evidence against this claim; administrative discharge was suggested.  The September 1970 separation examination reflected a normal psychiatric clinical evaluation. 

The post-service medical record documents an extensive history of psychiatric treatment beginning as early as 1972.  Indeed, VA treatment records dated in 1972 show that he sought treatment for nervousness and other psychiatric symptoms; he also filed a claim for service connection for "nerves" in April 1972 and again in 1974.  In 1974 he was hospitalized for depression and suicidal thoughts.  He was first diagnosed with PTSD in 1989, and also has been variously diagnosed with depression, schizophrenia, personality disorder, and conversion disorder.  VA treatment records reflect continued treatment for PTSD in 1997-1998.  

From October to December 2005, the Veteran was admitted to an inpatient VA treatment program (Trauma Group) at Bay Pines.  The December 2005 discharge summary reflects an Axis I diagnosis of PTSD due to military sexual trauma.  The PTSD diagnosis was based upon the Veteran's reports of MST, including an incident in which he was brutally beaten and gang-raped by eight or nine other marines.  Other Axis I diagnoses included major depressive disorder, by history, and alcohol dependence, in full remission for 8 years. 

The Veteran's sister, J.I., submitted a letter in August 2005 on the Veteran's behalf, indicating that her brother was traumatized sexually, physically, and mentally during service, and he was "not the same man that left our home" after leaving active service.  She stated that his demeanor changed during his military tour of duty and that he experienced mood swings after returning home.  

VA treatment records dated from 2010 to 2013 document ongoing treatment for, and diagnoses of PTSD due to MST. 

The Veteran underwent a VA psychological examination in May 2011.  The examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  Specifically, she found that he did not meet Criterion A, in that he did not experience a stressor sufficient to cause PTSD.  However, as noted by the Board's November 2011 remand, the opinion was inadequate to the extent that the examiner's analysis did not include the Veteran's claims of sexual and physical assault.  The examiner instead provided a diagnosis of major depressive disorder and stated that she could not relate it to military service without resorting to mere speculation.  The Board again remanded the claim to address the aforementioned deficiencies. 

The Veteran underwent a VA PTSD examination in December 2011.  The examiner found that the claimed stressor (i.e., in-service rape and beating) did not meet Criterion A because the Veteran's account of such apparently differed on one occasion, as reported in a March 2009 therapy note.  The examiner thus concluded that the Veteran did not meet the diagnostic criteria for PTSD, but rather met the criteria for chronic polysubstance abuse (in long term remission) and cluster B personality traits.  The examiner also noted that the Veteran's substance abuse was in remission and therefore no longer contributory. 

The Veteran also underwent a comprehensive private psychological examination in November 2014.  The examination was conducted by Dr. M.C., MD, a psychiatrist.  Dr. M.C. stated that he reviewed the medical record, service record, and ancillary information regarding the Veteran and his claim for an acquired psychiatric disorder as a result of an in-service sexual assault.  He stated that he spent 2 hours interviewing the Veteran regarding the origins, progressive, symptoms and extent of his psychiatric illness.  The examination report is very comprehensive and detailed; for the sake of brevity, the Board will only point out the most salient information/findings contained therein.  Dr. M.C. concluded that the Veteran "has and always had a primary diagnosis of PTSD based on the DSM-V."  Specifically, the Veteran began deteriorating after he was sexually assaulted in-service; his performance up until that time was at least average.  However, after the assault, he was a completely changed individual and was found to no longer be fit for military service.  

Dr. M.C. additionally took issue with the findings contained in the May and December 2011 VA examination reports, noting that the reports misconstrue and mischaracterize the Veteran's psychiatric disability by attempting to say that he did not meet the diagnostic criteria (specifically, Criterion A), which "is not consistent with the medical record, the reports from the Veteran, or my interview."  Dr. M.C. further stated, "Being gang raped while on active duty service qualifies for a traumatic event based on the DSM-V and every other iteration of the DSM...There is no diagnosis from his treating providers of malingering, factitious disorder, and there's no suggestion in my review of the medical record or interview with the Veteran that he is fabricating his symptoms...Indeed, if he were malingering, it is highly unlikely that he would have been treated since service for his psychiatric symptoms even when he was not pursuing disability benefits...in fact, the severity of his psychiatric illness and presentation during my interview is suggestive of severe and pervasive mental illness which clearly began after he was raped while in the military."  Dr. M.C. stated that there was "little question" in his mind that the Veteran, who was never psychiatrically ill, developed psychiatric illness while on active duty, and that this was caused by MST when he beaten unconscious and raped in the military.  Dr. M.C. further noted that the Veteran had been misdiagnosed with personality disorders, mood disorders, primary substance use disorders, thought disorders, and "virtually every nonsensical and nonexistent diagnosis that we understand today was common for this era of Vietnam veterans."  Dr. M.C. provided a current Axis I diagnosis of PTSD due to MST.  He also explained in detail why the Veteran did not meet the diagnostic criteria for other disorders, such as schizophrenia, personality disorders, and major depression.  

Analysis 

After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.

As an initial matter, there is evidence of a current acquired psychiatric disorder, namely, PTSD.  In this regard, the Veteran's treatment records reflect ongoing diagnoses of PTSD due to MST (see, e.g., October-December 2005 inpatient MST Program Discharge Summary, diagnosing PTSD due to MST; see also current VA treatment records, diagnosing PTSD), and the November 2014 private psychiatrist, Dr. M.C., confirmed that the Veteran met the DSM criteria for such diagnosis. 

In so finding, the Board recognizes that the May and December 2011 VA examiners found that the Veteran did not meet the diagnostic criteria for PTSD.  However, for reasons explained by the Board in its November 2011 remand and reiterated by Dr. M.C. in his comprehensive psychological report, the Board does not find the VA examiner's findings to be probative as to the issue of current diagnosis.  In short, the May 2011 examiner entirely failed to address the Veteran's claimed stressor, while the December 2011 examiner attacked the veracity of the Veteran's statements based on a statement contained in a single treatment report dated in 2009.  In this regard, a longitudinal review of the record shows that the Veteran has been more than consistent in his description of the in-service MST.  For these reasons, the May and December 2011 examination findings are afforded little, if any, probative value in this case. 

Next, with respect to the claimed stressor, the Board finds that the Veteran's service records (documenting psychological/behavioral problems shortly after the alleged assault), in conjunction with his largely consistent and credible accounts of MST, and the corroborating statements from his sister regarding behavioral changes before/after service, establish that the claimed in-service stressor, namely sexual and physical trauma, occurred. 

Lastly, the evidence of record also establishes a link, or nexus, between the current PTSD symptomatology and the claimed in-service stressor/MST.  Specifically, in his November 2014 examination report, Dr. M.C. unequivocally concluded that the Veteran's PTSD was caused by military sexual trauma when he was beaten unconscious and raped on active duty.  The Board finds Dr. M.C.'s psychological evaluation and opinion to be the most probative evidence of record concerning nexus (and diagnosis, as explained above).  Indeed, his opinion was rendered after a thorough interview of the Veteran and his psychological history, and included a review of the STRs/service records, post-service psychiatric records, and the Veteran's statements concerning MST.  Additionally, Dr. M.C. provided a comprehensive rationale for his opinion, and provided an abundance of medical references to support his findings.  According, the Board finds Dr. M.C.'s opinion concerning nexus to be the most probative of record.  

Based on the foregoing, the Board finds that the criteria for service connection for PSTD have been established in this case. 38 C.F.R. §§ 3.304(f), 4.125. 

In so finding, while various treatment records show additional diagnoses of schizophrenia, major depressive disorder, personality disorder, and conversion disorder, the November 2014 private opinion (which, again, the Board finds to be the most probative evidence of record concerning diagnosis) only found sufficient evidence to provide a diagnosis of PTSD pursuant to the DSM.  In reaching such conclusion, Dr. M.C. considered the full record, to include STRs, post-service VA treatment records/assessments/examinations, and the Veteran's complete psychological history, and provided support for his findings.  Furthermore, despite the varying diagnoses, the highly probative medical opinion from the November 2014 private examiner only links PTSD to the Veteran's military service.  

Thus, resolving all doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD due to MST, is warranted.


ORDER


Entitlement to service connection for PTSD due to MST is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


